The December 6, 1991, decision of the Professional Conduct Board, which accepted the stipulation between bar counsel and respondent of the same date, is hereby approved.
Pursuant thereto:
(1) respondent has complied with the terms of this Court’s October 11, 1991, suspension order;
(2) respondent is suspended for an additional period, which began on November 11, 1991, and shall expire on February 10, 1992; and
(3) respondent is on probation for a period of two years, during which respondent’s trust account will be maintained by a bookkeeper or accountant and during which respondent will be required to demonstrate, by prompt submission of quarterly reports prepared by an independent accountant, that his records conform to the requirements of DR 9-102(C).